DETAILED ACTION


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, drawn to a system for monitoring patency of a free flap.
Group II, claim(s) 11-15, drawn to a method of monitoring patency of a free flap.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of:
“insonify a blood flow volume within the blood vessel; receive a scattered signal, the scattered signal being generated in response to the blood flow volume being insonified; extract a baseband Doppler blood flow signal, VBASEBAND, from the scattered signal; extract a plurality of features from VBASEBAND; and classify the plurality of features and generate a binary signal based on the classification of the plurality of features, wherein the binary signal will have a first state responsive to the classification of the plurality of features indicating that a flow rate within the blood vessel is less than a predetermined level and a second state responsive to the classification of the plurality of features indicating the flow rate within the blood vessel is greater than or equal to the predetermined level,” 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication 2005/0070799 (“Vilkomerson”). Vilkomerson is in the field of measuring scattering fluid, such as blood in artificial and natural vessels in the human body (para 0002) and discloses a plurality of circuitry modules structured to insonify a blood flow volume within the blood vessel through a transmit transducer and receive a scattered signal from a receive transducer, the scattered signal being generated in response to the blood flow volume being insonified (paras 0006 and 0007: Doppler ultrasound is useful for assessing flow. To measure the velocity by Doppler effect, however, the measuring ultrasound beam must have a substantial component of its direction in the direction of flow. More particularly, the Doppler shift frequency, Fdop may be found from: formula ( a ) where v is the velocity of the back-scattering material, .lambda. is the wavelength of the ultrasound used, and .theta. is the angle between the insonifying beam and the velocity vector; para 0054: When transducers must be driven by implanted circuits, configurations requiring simpler, lower-power circuits may be necessary, even at the expense of more transducers and more cables. Arrangement 200 of FIGS. 2 and 2A can be used for either pulsed or CW modes of operation. In pulsed operation, a transmit/receive switch is not needed; while in CW mode, narrower bandwidths, lower voltage drive, and simpler circuitry may be used. The same geometry of insonifying beams and flow velocity control as has been discussed with regard to FIGS. 1 and 1A, with earlier equations 1-8 being modified so that the factor of two multiplying V (generated by a similar Doppler shift being produced on both transmission [i.e. insonify a blood flow volume within the blood vessel through the transmit transducer] and on reception) is replaced by a factor of one-as the scattered ultrasound generated by the moving blood cells are received by the inter-connected slab transducers at right angles to the flow velocity such that no additional Doppler shift is produced on reception [i.e. receive a scattered signal from the receive transducer, the scattered signal being generated in response to the blood flow volume being insonified]), extract a baseband Doppler blood flow signal, VBASEBAND, from the scattered signal (para 0082: implanted unit 1010 may drive system 1050 for a few seconds. The received signal may be conventionally processed in implant 1010, i.e., mixed with the drive frequency to obtain baseband I & Q signals [i.e. extract a baseband Doppler blood flow signal, VBASEBAND, from the scattered signal], amplified over the band of interest (100 Hz-13 KHz), sampled and digitized at 10 bits at 40 KHz. The resulting data, which may be on the order of 250 Kbytes, may be stored in memory, and then transmitted wirelessly to a bedside monitor 1040), extract a plurality of features from VBASEBAND (para 0082: Transmission may occur utilizing the special Medical Implant Communication Service, the 402-405 MHz band the FCC reserves for such use, for example. Bedside monitor 1040 may process the transmitted data to calculate the flow volume, and determine if the calculated flow rate appears valid, e.g., the flows for each cardiac cycle are similar, and that the velocity waveforms are regular [i.e. extract a plurality of features from VBASEBAND]), and classify the plurality of features and generate a binary signal based on the classification of the plurality of features (para 0082: Bedside monitor 1040 may process the transmitted data to calculate the flow volume, and determine if the calculated flow rate appears valid, e.g., the flows for each cardiac cycle are similar, and that the velocity waveforms are regular [i.e. classify the plurality of features and generate a binary signal (whether the data is valid or not) based on the classification of the plurality of features), wherein the binary signal will have a first state responsive to the classification of the plurality of features indicating that a flow rate within the blood vessel is less than a predetermined level and a second state responsive to the classification of the plurality of features indicating the flow rate within the blood vessel is greater than or equal to the predetermined level (para 0082: If the data are valid, and the flow within the expected range, bedside monitor 1040 may transmit a signal to implant 1000 to "go to sleep" for 24 hours [i.e. a second state responsive to the classification of the plurality of features indicating the flow rate within the blood vessel is greater than or equal to the predetermined level]. If the data are not in the expected range or appear unreliable, implant 1000 may be instructed to operate for another few seconds, to acquire additional Doppler data. If monitor 1040 determines that the flow has been reduced below a threshold [i.e. a first state responsive to the classification of the plurality of features indicating that a flow rate within the blood vessel is less than a predetermined level], or that the rate of fall of flow is ominous, bedside monitor 1040 may send an e-mail message, or otherwise alert, suitable personnel, such as an attending physician, who may then intervene, for example).
In view of the complex nature of the above restriction requirement, no telephone call was made to Applicants to request an oral election.	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791